 1
                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 9
                             WESTERN DIVISION
10
11
12                                   )   No. 2:19-cv-05402-GW-FFM
     JOE RODRIGUEZ ANICUA,           )
13                                   )
          Plaintiff,                 )   {PROPOSED} JUDGMENT OF
14                                   )   REMAND PURSUANT TO
                v.                   )
15   Nancy A. Berryhill,             )   SENTENCE FOUR
                                     )   OF 42 U.S.C. § 405(g)
     Acting Commissioner of Social   )
16                                   )
     Security,
17
                                     )
                                     )
18        Defendant.                 )
                                     )
19
20
21
22
23
24
25
26
27
28




                                     1
 1         The Court having approved the parties’ stipulation to voluntary remand
 2   pursuant to sentence four of 42 U.S.C. § 405(g), IT IS HEREBY ORDERED,
 3   ADJUDGED AND DECREED that the above-captioned action is remanded to the
 4   Commissioner of Social Security for further proceedings consistent with the
 5   stipulation to remand.
 6
 7   DATED: March 16, 2020                       /s/ Frederick F. Mumm
 8                                           HON. FREDERICK F. MUMM
                                          UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             2
